[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        APRIL 6, 2012
                                            No. 11-14658
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 1:10-cr-20896-JAL-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                              versus

JAHMAL AKEEM MARTIN,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 6, 2012)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Jahmal Martin appeals the district court’s application of a two-level

sentencing enhancement based on his leadership role in the robbery to which he

pled guilty. Finding no clear error on the part of the district court, we affirm.

      Martin and several codefendants were charged in a multiple count,

superseding indictment for robberies and related offenses. Martin pled guilty to

Hobbs Act robbery, 18 U.S.C. § 1951(a), and possession of a firearm in

furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). At sentencing,

the parties stipulated that Martin “directed” his coconspirators to commit the

armed robbery to which he pled guilty. Martin promised them that they would

earn “good money” if they committed the robbery and would not be punished

severely due to their young age. He supplied them with guns from his “drug

hole,” drove them to the scene, and served as the getaway driver. After

completion of the robbery, Martin’s coconspirators gave him the money and

property that they had stolen in return for a “small amount of money.” Based on

these facts, the district court applied, over Martin’s objection, a two-level

enhancement for his aggravating role in the offense. See U.S.S.G. § 3B1.1(c).

      We review the district court’s decision to apply an aggravating-role

enhancement for clear error. United States v. Martinez, 584 F.3d 1022, 1025 (11th

Cir. 2009). Under this standard, we will not reverse unless left with a “definite

                                           2
and firm conviction that a mistake has been committed.” United States v. Poirier,

321 F.3d 1024, 1035 (11th Cir. 2003) (quotation omitted). Facts contained in a

PSI are deemed admitted and may be used to support a guideline enhancement

unless a defendant objects to the facts before the sentencing court. United States

v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009). Similarly, although stipulated

facts are not binding on a district court, they may be used along with the PSI to

assist the court in making factual findings at sentencing. United States v. Forbes,

888 F.2d 752, 754 (11th Cir. 1989).

      Application of the aggravating-role enhancement requires that (1) the

defendant undertake the role of “an organizer, leader, manager, or supervisor” in

the crime and (2) the nature of the offense does not qualify for a higher-level

enhancement under U.S.S.G. § 3B1.1. See United States v. Yeager, 331 F.3d

1216, 1226 (11th Cir. 2003). To apply, evidence must support a finding that “the

defendant exerted some control, influence[,] or decision-making authority over

another participant in the criminal activity.” Martinez, 584 F.3d at 1026. Thus, a

“defendant who merely suggests committing the offense” is not a leader or

organizer under the guidelines. U.S.S.G. § 3B1.1 cmt. 4. However, evidence

showing that the defendant exerted influence or control over even one other

individual will be sufficient to support an enhancement under § 3B1.1(c). Id. cmt.

                                          3
2; see United States v. Lozano, 490 F.3d 1317, 1323 (11th Cir. 2007) (affirming a

§ 3B1.1(c) enhancement where the defendant instructed at one least coconspirator

to engage in criminal conduct and was “intricately involved in the offense”).

      Martin argues that the district court erred because he merely performed an

assigned role of furnishing guns and driving the getaway car. He further asserts

that he did not recruit his coconspirators, as they were already involved in illegal

activities. And similarly, Martin contends that he was not such a crucial

participant in the crime, which is evident by the fact that his coconspirators

planned multiple other robberies without his participation or supervision.

Martin’s arguments do not establish clear error on the part of the district court

because his contentions do not undermine the facts establishing his role in this

particular robbery, which is the crime for which he received the sentencing

enhancement. Although his coconspirators may have been led by other

individuals when they committed other crimes, that does not change the facts

surrounding this particular robbery offense.

      The district court considered the stipulated facts and those uncontested in

the PSI when it applied the two-level enhancement under U.S.S.G. § 3B1.1(c).

Based on these facts, the sentencing court could properly find that Martin planned

the crime, enticed his coconspirators to join him in committing the crime, supplied

                                          4
the group with weapons, and collected and distributed the bounty from the

robberies. The commentary to the guidelines recognizes that these factors indicate

that a defendant qualifies for an aggravating-role enhancement. See U.S.S.G.

§ 3B1.1 cmt. 4. We are therefore not left with a “definite and firm conviction that

a mistake has been committed,” Poirier, 321 F.3d at 1035, and we affirm the

district court’s application of the sentencing enhancement.

      AFFIRMED.




                                         5